784 F.2d 340
30 Ed. Law Rep. 680
CHULA VISTA CITY SCHOOL DISTRICT, Plaintiff/Appellee,v.William J. BENNETT, Secretary, United States Department ofEducation, Defendant/Appellant.CHULA VISTA CITY SCHOOL DISTRICT, Plaintiff/Appellant,v.William J. BENNETT, Defendant/Appellee.
Nos. 83-5627, 83-5631.
United States Court of Appeals,Ninth Circuit.
March 4, 1986.

Before WALLACE, BOOCHEVER, and HALL, Circuit Judges.

ORDER

1
Pursuant to Chula Vista City School District v. Bennett, --- U.S. ----, 106 S. Ct. 876, 88 L. Ed. 2d 913 (1986), the decision at 762 F.2d 762 (9th Cir.1985) is vacated and we transfer the case pursuant to 28 U.S.C. Sec. 1631 to the United States Court of Appeals for the Federal Circuit.  28 U.S.C. Sec. 1295(a)(2).